The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose:      a barrier coating composition including: a styrene (meth)acrylate copolymer in amount claimed and of a glass transition temperature claimed, a polyvinyl alcohol in amount claimed, and a cross-linker (claim 1); a sheet-like product including a coating layer having a barrier coating composition of claim 1 (claim 14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748